Mr. Justice Gabbert
concurring specially:
In my opinion, the only meritorious questions presented are the insufficiency of the petition with respect to the description of the place of residence of the signers and the designation of the dates of signing, and the proposition that the election held in the town of Prospect Heights in April, 1908, was a bar to the submission of the question the following fall to- the voters of precinct 20, which embraced part of that town, and other territory. Both of these questions were determined adversely to the contention of counsel for plaintiff in error in ease No. 6665—People ex rel. Arfman v. County Clerk of Boulder Co., ante, 349; and, although contrary to my views, I must now accept the decision in that case, as conclusive of the same questions raised in this.